Name: Commission Regulation (EEC) No 1444/87 of 26 May 1987 re-establishing the levying of customs duties on gauze and articles of gauze falling within heading No ex 30.04, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply
 Type: Regulation
 Subject Matter: tariff policy;  health
 Date Published: nan

 No L 137/ 16 Official Journal of the European Communities 27. 5 . 87 COMMISSION REGULATION (EEC) No 1444/87 of 26 May 1987 re-establishing the levying of customs duties on gauze and articles of gauze falling within heading No ex 30.04 , originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply thereagainst ; whereas, it is approriate to re-establish the levying of customs duties in respect of the products in question against China, HAS ADOPTED THIS REGULATION : Article 1 As from 30 May 1987, the levying of duties, suspended pursuant to Council Regulation (EEC) No 3924/86, shall be re-established on imports into the Community of the following products originating in China : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff pref ­ erences for 1987 in respect of certain industrial products originating in develping countries ('), and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 1 2 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 13 of that Regulation , as soon as the individual ceilings in question are reached at Commununity level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of gauze and articles of gauze, falling within heading No ex 30.04, the individual ceiling was fixed at 1 400 000 ECU ; whereas, on 7 May 1987, imports of these products into the Community originating in China reached the ceiling in question after being charged CCT heading No Description ex 30.04 (NIMEXE code 30.04-31 ) Gauze and articles of gauze Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 May 1987. For the Commission COCKFIELD Vice-President (') OJ No L 373, 31 . 12 . 1986, p. 1 .